Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/505,648, which was filed 07/08/19. Claims 1-15 are pending in the application and have been considered.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Using a Voice Matching A User Category for a Response.


Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6, should “using voice” be “using a voice”?  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  in line 11, should “using voice” be “using a voice”?  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 9, should “using voice” be “using a voice”?  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman et al. (2015/0220513).

Consider claim 1, Lyman discloses a response method, comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, a user category to which the user belongs (identifying an age group of the user by analyzing the linguistics patterns, [0008]); and using voice matching the user category to respond to the voice information (the natural language communication may adapt to linguistic patterns of the user by using slang words or colloquialisms associated with the user’s age group, [0057]). 

Consider claim 8, Lyman discloses a response apparatus, comprising: at least one processor (central processor 710, [0068]); and a memory storing instructions (system memory 715, [0068]), wherein the instructions when executed by the at least one processor (instructions executable by a processor, [0013]), cause the at least one processor to perform operations, the operations comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, a user category to which the user belongs (identifying an age group of the user by analyzing the linguistics patterns, [0008]); and using voice matching the user category to respond to the voice information (the natural language communication may adapt to linguistic patterns of the user by using slang words or colloquialisms associated with the user’s age group, [0057]). 

Consider claim 15, Lyman discloses a non-transitory computer readable medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations (non-transitory computer-readable medium that may store instructions executable by a processor, [0013]), the operations comprising: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, a user category to which the user belongs (identifying an age group of the user by analyzing the linguistics patterns, [0008]); and using voice matching the user category to respond to the voice information (the natural language communication may adapt to linguistic patterns of the user by using slang words or colloquialisms associated with the user’s age group, [0057]).


Consider claim 13, Lyman discloses the voice refers to synthetic voice or pre-recorded voice and the synthetic voice is synthesized based on a voice parameter matching the user category (a voice recording matching the user’s linguistic patterns, [0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Haughay (9,633,660).

Consider claim 2, Lyman discloses wherein the determining, based on the voice information, a user category to which the user belongs comprises: performing a verbal pattern identification on the 
Lyman does not specifically mention voiceprint recognition.
Haughay discloses voiceprint recognition (identify a user from a voiceprint, Col 10 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by including voiceprint recognition in order to conserve processing resources, as suggested by Haughay (Col 1 lines 47-55).

Consider claim 9, Lyman discloses wherein the determining, based on the voice information, a user category to which the user belongs comprises: performing a verbal pattern identification on the voice information, and determining the user category to which the user belongs according to the verbal pattern identification result (determining an age group of the user by analyzing the linguistic patterns, [0008]). 
Lyman does not specifically mention voiceprint recognition.
Haughay discloses voiceprint recognition (identify a user from a voiceprint, Col 10 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by including voiceprint recognition for reasons similar to those for claim 2.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Senior et al. (2015/0269931).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by inputting the voice information into a pre-trained user category recognition model, and determining the user category to which the user belongs according to an output of the user category recognition model in order to increase recognition accuracy, as suggested by Senior ([0003]).

Consider claim 10, Lyman does not, but Senior discloses: inputting the voice information into a pre-trained user category recognition model, and determining the user category to which the user belongs according to an output of the user category recognition model (recognizing user characteristics such as age, [0075-0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by inputting the voice information into a pre-trained user category recognition model, and determining the user category to which the user belongs according to an output of the user category recognition model for reasons similar to those for claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Goel et al. (2018/0308487).

Consider claim 4, Lyman does not, but Goel discloses: analyzing semantics of the voice information (using semantic engine, [0009]); determining response information matching the semantics 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by analyzing semantics of the voice information; determining response information matching the semantics; and playing the response information using the voice in order to match the dialog to relevant phrases on the fly, as suggested by Goel ([0005]).

Consider claim 11, Lyman does not, but Goel discloses: analyzing semantics of the voice information (using semantic engine, [0009]); determining response information matching the semantics (assigning action tags based on the semantic analysis, [0009]); and playing the response information using the voice (the dialog response, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by analyzing semantics of the voice information; determining response information matching the semantics; and playing the response information using the voice for reasons similar to those for claim 4.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Aoyagi et al. (2001/0041977).

Consider claim 5, Lyman does not, but Aoyagi discloses determining whether the voice information includes a polite term (a greeting, [0075]); and playing, in response to determining the voice information including the polite term, a preset polite term using the voice (the dialog processor issues a greeting in reply, [0075]).


Consider claim 12, Lyman does not, but Aoyagi discloses determining whether the voice information includes a polite term (a greeting, [0075]); and playing, in response to determining the voice information including the polite term, a preset polite term using the voice (the dialog processor issues a greeting in reply, [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman by determining whether the voice information includes a polite term; and playing, in response to determining the voice information including the polite term, a preset polite term using the voice for reasons similar to those for claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (2015/0220513) in view of Butler et al. (2015/0339321).

Consider claim 7, Lyman does not, but Butler discloses the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user (detecting age based on human voice and displaying content with tags associated with children, [0016], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman such that the user category refers to a child 

Consider claim 14, Lyman does not, but Butler discloses the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user (detecting age based on human voice and displaying content with tags associated with children, [0016], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyman such that the user category refers to a child user, and the method further comprises: pushing multimedia information matching the child user to the user for reasons similar to those for claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090232296 A1 Jaiswal discloses identifying caller preferences based on voiceprint analysis
US 20030046080 A1 Hejna, Jr. discloses determining audience affinity and/or aptitude in portions of media works and for developing information that represent measures of the audience affinity and/or aptitude
US 20090326947 A1 Arnold discloses automated analysis and targeting of digital media based upon spoken topic or criterion recognition of the digital media
US 20140046876 A1 Zhang discloses providing a computer-generated response in response to natural language inputs
US 20150314454 A1 Breazeal discloses a development platform for developing a skill for a persistent companion device (PCD) includes an asset development library having an application programming interface (API) configured to enable a developer to at least one of find, create, edit and access one or more content assets utilizable for creating a skill, an expression tool suite having one or more APIs via which are received one or more expressions associated with the skill as specified by the developer wherein the skill is executable by the PCD in response to at least one defined input, a behavior editor for specifying one or more behavioral sequences of the PCD for the skill and a skill deployment facility having an API for deploying the skill to an execution engine of the PCD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                              03/16/21